UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,356,628 Common shares outstanding at 7/31/08 1 PENNSYLVANIA COMMERCE BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) June 30, 2008 and December 31, 2007 3 Consolidated Statements of Income (Unaudited) Three months and six months ending June 30, 2008 and June 30, 2007 4 Consolidated Statements of Stockholders' Equity(Unaudited) Six months ending June 30, 2008 and June 30, 2007 5 Consolidated Statements of Cash Flows (Unaudited) Six months ending June 30, 2008 and June 30, 2007 6 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Item 4T. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Securities Holders 33 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (dollars in thousands, except share and per share amounts) June 30, 2008 December 31, 2007 Assets Cash and due from banks $ 58,126 $ 50,955 Federal funds sold 0 0 Cash and cash equivalents 58,126 50,955 Securities, available for sale at fair value 370,693 387,166 Securities, held to maturity at cost (fair value 2008: $165,987;2007: $256,248) 168,777 257,467 Loans, held for sale 23,387 14,143 Loans receivable, net of allowance for loan losses (allowance 2008: $12,210;2007: $10,742) 1,298,308 1,146,629 Restricted investments in bank stocks 19,771 18,234 Premises and equipment, net 87,288 89,307 Other assets 18,753 15,110 Total assets $ 2,045,103 $ 1,979,011 Liabilities Deposits: Noninterest-bearing $ 293,299 $ 271,894 Interest-bearing 1,253,373 1,289,002 Total deposits 1,546,672 1,560,896 Short-term borrowings and repurchase agreements 297,235 217,335 Long-term debt 79,400 79,400 Other liabilities 9,425 9,045 Total liabilities 1,932,732 1,866,676 Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding 400 400 Common stock – $1.00 par value; 10,000,000 shares authorized; issued and outstanding – 2008: 6,352,228;2007: 6,313,663 6,352 6,314 Surplus 71,879 70,610 Retained earnings 45,534 38,862 Accumulated other comprehensive loss (11,794) (3,851) Total stockholders’ equity 112,371 112,335 Total liabilities and stockholders’ equity $ 2,045,103 $ 1,979,011 See accompanying notes. 3 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ending Six Months Ending (in thousands, June 30, June 30, except per share amounts) 2008 2007 2008 2007 Interest Loans receivable, including fees: Income Taxable $ 19,164 $ 19,173 $ 38,738 $ 37,162 Tax-exempt 798 567 1,438 970 Securities: Taxable 7,109 9,108 15,036 18,487 Tax-exempt 17 17 33 33 Total interest income 27,088 28,865 55,245 56,652 Interest Deposits 5,448 10,746 11,895 22,425 Expense Short-term borrowings 1,338 3,204 3,249 5,423 Long-term debt 1,215 661 2,431 1,322 Total interest expense 8,001 14,611 17,575 29,170 Net interest income 19,087 14,254 37,670 27,482 Provision for loan losses 1,400 500 2,375 980 Net interest income after provision for loan losses 17,687 13,754 35,295 26,502 Noninterest Service charges and other fees 6,243 5,073 11,919 9,575 Income Other operating income 186 178 327 349 Gains on sales of loans 221 454 397 780 Gains (losses) on sales/call of securities (157) 0 (157) 171 Total noninterest income 6,493 5,705 12,486 10,875 Noninterest Salaries and employee benefits 9,342 8,554 18,223 16,952 Expenses Occupancy 1,996 1,771 4,070 3,606 Furniture and equipment 1,134 992 2,186 1,947 Advertising and marketing 826 735 1,663 1,521 Data processing 1,829 1,657 3,534 3,132 Postage and supplies 469 469 1,001 1,008 Regulatory assessments and related fees 601 707 1,739 894 Telephone 585 574 1,181 1,138 Other 2,295 1,849 4,381 3,600 Total noninterest expenses 19,077 17,308 37,978 33,798 Income before income taxes 5,103 2,151 9,803 3,579 Provision for federal income taxes 1,597 580 3,091 896 Net income $ 3,506 $ 1,571 $ 6,712 $ 2,683 Net Income per Common Share: Basic $ 0.55 $ 0.25 $ 1.05 $ 0.43 Diluted 0.54 0.24 1.03 0.41 Average Common and Common Equivalent Shares Outstanding: Basic 6,341 6,223 6,334 6,195 Diluted 6,504 6,458 6,499 6,430 See accompanying notes. 4 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2007 $ 400 $ 6,149 $ 67,072 $ 31,941 $ (4,454 ) $ 101,108 Comprehensive income: Net income - - - 2,683 - 2,683 Change in unrealized losses on securities, net of tax - (1,062 ) (1,062 ) Total comprehensive income 1,621 Dividends declared on preferred stock - - - (40 ) - (40 ) Common stock of 71,351 shares issued under stock option plans, including tax benefit of $263 - 72 910 - - 982 Common stock of 90 shares issued under employee stock purchase plan - - 2 - - 2 Proceeds from issuance of 27,111 shares of common stock in connection with dividend reinvestment and stock purchase plan - 27 694 - - 721 Common stock share-based awards - - 327 - - 327 Balance, June 30, 2007 $ 400 $ 6,248 $ 69,005 $ 34,584 $ (5,516 ) $ 104,721 (dollars in thousands) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2008 $ 400 $ 6,314 $ 70,610 $ 38,862 $ (3,851 ) $ 112,335 Comprehensive income (loss): Net income - - - 6,712 - 6,712 Change in unrealized losses on securities, net of tax - (7,943 ) (7,943 ) Total comprehensive loss (1,231 ) Dividends declared on preferred stock - - - (40 ) - (40 ) Common stock of 22,340 shares issued under stock option plans, including tax benefit of $81 - 22 335 - - 357 Common stock of 100 shares issued under employee stock purchase plan - - 2 - - 2 Proceeds from issuance of 16,125 shares of common stock in connection with dividend reinvestment and stock purchase plan - 16 397 - - 413 Common stock share-based awards - - 535 - - 535 Balance, June 30, 2008 $ 400 $ 6,352 $ 71,879 $ 45,534 $ (11,794 ) $ 112,371 See accompanying notes. 5 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Six Months Ending June 30, (in thousands) 2008 2007 Operating Activities Net income $ 6,712 $ 2,683 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 2,375 980 Provision for depreciation and amortization 2,529 2,307 Deferred income taxes (529) (507) Amortization of securities premiums and accretion of discounts, net 276 325 Net (gains) losses on sales and calls of securities 157 (171) Proceeds from sales of loans originated for sale 31,465 45,157 Loans originated for sale (40,312) (39,175) Gains on sales of loans originated for sale (397) (780) Stock-based compensation 535 327 Amortization of deferred loan origination fees and costs 909 360 Decrease in other assets 1,046 2,963 Increase in other liabilities 380 795 Net cash provided by operating activities 5,146 15,264 Investing Activities Securities held to maturity: Proceeds from principal repayments and maturities 86,618 57,058 Proceeds from sales 1,840 0 Purchases 0 (36,305) Securities available for sale: Proceeds from principal repayments, calls and maturities 27,173 32,153 Purchases (23,212) 0 Proceeds from sales of loans receivable 0 2,688 Net increase in loans receivable (154,963) (101,180) Net purchase of restricted investments in bank stock (1,537) (4,425) Proceeds from sale of premises and equipment and foreclosed real estate 210 62 Purchases of premises and equipment (510) (6,825) Net cash used by investing activities (64,381) (56,774) Financing Activities Net decrease in demand, interest checking, money market, and savings deposits (55,593) (60,570) Net increase (decrease) in time deposits 41,369 (23,758) Net increase in short-term borrowings 79,900 128,900 Proceeds from common stock options exercised 276 719 Proceeds from dividend reinvestment and common stock purchase plan 413 721 Tax benefit on exercise of stock options 81 263 Cash dividends on preferred stock (40) (40) Net cash provided by financing activities 66,406 46,235 Increase in cash and cash equivalents 7,171 4,725 Cash and cash equivalents at beginning of year 50,955 52,500 Cash and cash equivalents at end of period $ 58,126 $ 57,225 See accompanying notes. 6 PENNSYLVANIA COMMERCE BANCORP, INC. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) Note
